872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard WATSON-EL, Plaintiff-Appellant,v.J.J. CLARK, Dan Beasley, Kevin Parker, Tommy Taliaferro,Defendants-Appellees.In re Leonard WATSON-EL, Petitioner.
Nos. 88-7335, 88-8047.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1989.Decided March 27, 1989.Rehearing Denied in No. 88-7335 April 19, 1989.

Leonard Watson-El, appellant pro se.
Before SPROUSE, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Leonard Watson-El appeals the district court's dismissal of this Bivens* action for failure to pay the statutory filing fee.  After determining that 15% of the amount deposited to Watson-El's prison account over the past six months exceeded the statutory filing fee, the court assessed the statutory fee.  The court instructed Watson-El that he could show special circumstances that would justify a reduction or waiver of the fee but did not instruct him that he could explain the reasons for withdrawals as set forth in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  However, Watson-El explained the reasons for those withdrawals, making any departure from the Evans v. Croom requirements harmless error.  The district court found that Watson-El's explanation of the disposition of funds in his prison account was not sufficient to justify a reduction in filing fee.  Because the district court did not abuse its discretion in dismissing the case without prejudice, we affirm the order in appeal number 88-7335.


2
Although we grant leave to proceed in forma pauperis on the mandamus petition, we deny Watson-El's petition presented in case number 88-8047 because the issues presented in the petition are identical to those presented in 88-7335, and mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
No. 88-7335, AFFIRMED.


4
No. 88-8047, DENIED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)